                                               Case 2:20-cv-01198-KJD-BNW Document 1 Filed 06/23/20 Page 1 of 4




                                          1    Adam P. Segal, Esq.
                                               Nevada Bar No. 6120
                                          2
                                               Christopher M. Humes, Esq.
                                          3    Nevada Bar No. 12782
                                               BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                          4    100 North City Parkway, Suite 1600
                                               Las Vegas, Nevada 89106-4614
                                          5    Telephone: (702) 382-2101
                                               Facsimile: (702) 382-8135
                                          6
                                               Email: asegal@bhfs.com
                                          7    Email: chumes@bhfs.com

                                          8    Attorneys for Plaintiffs
                                          9
                                                                          UNITED STATES DISTRICT COURT
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                          11                                  DISTRICT OF NEVADA
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12   TRUSTEES OF THE NEVADA RESORT                      Case No.
                                               ASSOCIATION-INTERNATIONAL
              (702) 382-2101




                                          13   ALLIANCE OF THEATRICAL STAGE
                                          14   EMPLOYEES AND MOVING PICTURE                       COMPLAINT
                                               MACHINE OPERATORS OF THE UNITED
                                          15   STATES AND CANADA LOCAL 720
                                               PENSION TRUST; NEVADA RESORT
                                          16   ASSOCIATION-INTERNATIONAL
                                               ALLIANCE OF THEATRICAL STAGE
                                          17   EMPLOYEES AND MOVING PICTURE
                                          18   MACHINE OPERATORS OF THE UNITED
                                               STATES AND CANADA LOCAL 720
                                          19   PENSION TRUST,

                                          20                                    Plaintiffs,
                                          21
                                               vs.
                                          22
                                               KOVAC DESIGN, LTD. a Nevada
                                          23   corporation,

                                          24                                   Defendant.
                                          25   ///
                                          26
                                          27
                                          28   ///
                                               21167675                                       1
                                               Case 2:20-cv-01198-KJD-BNW Document 1 Filed 06/23/20 Page 2 of 4




                                          1    Plaintiffs allege:

                                          2               1.    This action arises under the Employee Retirement Income Security Act of 1974

                                          3    (“ERISA”), 29 U.S.C. §§ 1001-1500, as amended by the Multiemployer Pension Plan

                                          4    Amendments Act of 1980 (“MPPAA”) (29 U.S.C. §§ 1001-1461 (1982)).

                                          5                                                  PARTIES

                                          6               2.    The Nevada Resort Association-International Alliance of Theatrical Stage

                                          7    Employees and Moving Picture Machine Operators of the United States and Canada Local 720

                                          8    Pension Trust (the “Plan”) is an “employee benefit pension plan” as defined in 29 U.S.C. §

                                          9    1002(2); and a “multiemployer plan” as defined in 29 U.S.C. §§ 1002(37) and 1301(a)(3).
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10              3.    The Board of Trustees (the “Trustees”) for the Plan is the “plan sponsor” within

                                          11   the meaning of 29 U.S.C. § 1002(16)(B)(iii), and the Trustees are fiduciaries of the Plan under 29
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12   U.S.C. § 1002(21)(A).
              (702) 382-2101




                                          13              4.    Total Crew Services, Inc. (“Total Crew”) is a now-defunct Nevada corporation,

                                          14   with its principal place of business located in Reno, Nevada.

                                          15              5.    Defendant Kovac Design, Ltd. (“Kovac Design”) is a Nevada limited liability

                                          16   company, with its principle place of business located in Reno, Nevada.

                                          17              6.    Kovac Design and Total Crew are controlled by a brother-sister controlled group

                                          18   pursuant to 26 U.S.C § 1563(a)(2).

                                          19                                     JURISDICTION AND VENUE

                                          20              7.    This Court has jurisdiction over this action pursuant to 29 U.S.C. § 1451(c).

                                          21              8.    The District of Nevada is a proper venue pursuant to 29 U.S.C. § 1451(d), as the

                                          22   Plan is administered in Las Vegas, Nevada.

                                          23                                    SOLE CLAIM FOR RELIEF
                                                                            Payment of Entire Withdrawal Liability
                                          24
                                                          9.    Paragraphs 1 through 8 are restated and incorporated by reference.
                                          25
                                                          10.   Total Crew was a participating employer in the Plan.
                                          26
                                                          11.   Total Crew withdrew from participation in the Plan, which required the Plan to
                                          27
                                               assess withdrawal liability against Total Crew in the amount of $382,620.
                                          28
                                               21167675                                           2
                                               Case 2:20-cv-01198-KJD-BNW Document 1 Filed 06/23/20 Page 3 of 4




                                          1               12.   By letter dated May 17, 2019, the Plan notified Total Crew of the assessed

                                          2    withdrawal liability and that payment could be made in full or in 35 quarterly payments beginning

                                          3    on June 1, 2019, plus a final payment of $9,463.41.

                                          4               13.   Despite several further demands from the Plan, Total Crew never paid any of the

                                          5    withdrawal liability it owed and missed the deadline to challenge the assessment in arbitration, as

                                          6    required by 29 U.S.C. § 1401.

                                          7               14.   On March 5, 2020, Total Crew filed a voluntary Chapter 7 bankruptcy petition in

                                          8    the United States Bankruptcy Court, District of Nevada.

                                          9               15.   Total Crew and Kovac Design are both owned entirely by the married couple Don
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10   Smith and Sheri Kovac, directly and/or pursuant to community property laws of the state of

                                          11   Nevada.
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12              16.   As a result, under 26 U.S.C. § 26 U.S.C § 1563(a)(2), Total Crew and Kovac
              (702) 382-2101




                                          13   Design are a “Controlled Group of Corporations.”

                                          14              17.   All members of a Controlled Group of Corporations are considered to be the same

                                          15   employer for purposes of withdrawal liability, making Kovac Design liable for the withdrawal

                                          16   liability incurred by Total Crew. 29 U.S.C. § 1301(b)(1).

                                          17              18.   Total Crew has filed bankruptcy, but Kovac Design has not.

                                          18              19.   Pursuant to 29 U.S.C. § 1399(c)(5)(A) and 29 U.S.C. § 1301(b)(1), the Plan seeks

                                          19   a money judgment against Kovac Design of the entire assessed withdrawal liability plus interest,

                                          20   liquidated damages, and attorney’s fees and costs.

                                          21   ///

                                          22
                                          23
                                          24   ///

                                          25
                                          26
                                          27
                                          28   ///
                                               21167675                                         3
                                               Case 2:20-cv-01198-KJD-BNW Document 1 Filed 06/23/20 Page 4 of 4




                                          1    WHEREFORE, Plaintiffs prays for relief as follows:

                                          2               1.   For a judgment against Kovac Design, Ltd. for the entire amount of the assessed

                                          3    withdrawal liability, interest, liquidated damages, and attorney’s fees and costs.

                                          4               2.   For additional interest, liquidated damages, attorney’s fees and costs that may

                                          5    accrue prior to entry of judgment.

                                          6               2.   For other equitable relief as provided by ERISA; and,

                                          7               3.   For any other relief the Court deems appropriate.

                                          8
                                               Dated: June 23, 2020.                 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                          9
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10                                         /s/ Christopher M. Humes
                                                                                     Adam P. Segal, Esq.
                                          11                                         Nevada Bar No. 6120
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                                                                     Christopher M. Humes, Esq.
                                          12                                         Nevada Bar No. 12782
              (702) 382-2101




                                          13                                         100 North City Parkway, Suite 1600
                                                                                     Las Vegas, Nevada 89106-4614
                                          14                                         Telephone: (702) 382-2101
                                                                                     Facsimile: (702) 382-8135
                                          15
                                                                                     Attorneys for Plaintiffs
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                               21167675                                          4
